82784: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-25901: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 82784


Short Caption:PETITTI VS. WUCourt:Supreme Court


Related Case(s):73231, 73231-COA, 80827, 81280


Lower Court Case(s):Clark Co. - Eighth Judicial District - A723932Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Disposition Filed/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:Exempt


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantMarie PetittiJames M. Walsh
							(Walsh & Rosevear)
						


AppellantPaul U. PawlikJames M. Walsh
							(Walsh & Rosevear)
						


RespondentCity of Las VegasJohn A. Curtas
							(Las Vegas City Attorney)
						


RespondentRulian WuShauna B. Brennan
							(Brennan Legal Counsel Group, PLLC)
						





Docket Entries


DateTypeDescriptionPending?Document


04/19/2021Filing FeeFiling Fee Paid. $250.00 from James M. Walsh.  Check no. 001590. (SC)


04/19/2021Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.) (SC)21-11205




04/19/2021Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. (SC)21-11207




04/20/2021Settlement NoticeIssued Notice: Exemption from Settlement Program. It has been determined that this appeal will not be assigned to the settlement program.  Appellants 14 days transcript request form; 120 days opening brief. (SC)21-11356




04/28/2021Notice/IncomingFiled Respondent's (Rulian Wu) Notice of Appearance for Shauna Brennan.(SC)21-12246




08/12/2021Order/Clerk'sFiled Order Granting Telephonic Extension.  Appellant's Opening Brief and Appendix due:  September 1, 2021.  (SC)21-23545




08/26/2021Order/ProceduralFiled Order to File Documents.  Appellant's Transcript Request Form and Docketing Statement due:  7 days.  (SC)21-24890




08/31/2021Transcript RequestFiled Certificate of No Transcript Request. (SC)21-25283




08/31/2021Docketing StatementFiled Appellant's Docketing Statement Amended complaint (REJECTED PER 8/31/21 NOTICE). (SC)


08/31/2021Notice/OutgoingIssued Notice of Deficient Docketing Statement. Corrected docketing statement due: 5 days. (SC)21-25353




08/31/2021MotionFiled Appellant's Motion to Extend Time to File Opening Brief and Appendix. (SC)21-25452




09/02/2021MotionFiled Stipulation/Dismiss Appeal. (REJECTED PER NOTICE FILED ON 9/2/21) (SC)


09/02/2021Notice/OutgoingIssued Notice of Rejection of Filed Document. (SC)21-25576




09/03/2021MotionFiled Stipulation to Dismiss Appeal With Prejudice. (SC)21-25760




09/07/2021Order/DispositionalFiled Order/Stipulated Dismissal. Pursuant to the stipulation of the parties, and cause appearing, "this appeal is dismissed." The parties shall bear their own costs and attorney fees. Case Closed/No Remittitur Issued. fn1 [The court will take no action in regard to the motion filed on August 31, 2021.] (SC)21-25901





Combined Case View